Name: Commission Regulation (EEC) No 2749/81 of 22 September 1981 fixing for the United Kingdom the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving that Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 9 . 81 Official Journal of the European Communities No L 268/29 COMMISSION REGULATION (EEC) No 2749/81 of 22 September 1981 fixing for the United Kingdom the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving that Member State (EEC) No 2661 /80 that the variable slaughter premium for sheep certified as eligible in the United Kingdom, and the amounts to be charged on products leaving that Member State, during the week commencing 20 July 1981 , shall be as set out in the Annexes hereto ; Whereas, as a result of administrative difficulties in the United Kingdom, this premium could not be calcu ­ lated within the time limit laid down by Article 3 ( 1 ) of Regulation (EEC) No 2661 /80 , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), Having regard to Commission Regulation (EEC) No 2661 /80 of 17 October 1980 laying down detailed rules for applying the variable slaughter premium for sheep (3), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 2661 /80 lays down that the level of the variable slaughter premium for each Member State concerned shall be fixed weekly by the Commission ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 2661 /80 lays down that the amount to be charged on products leaving the Member States concerned shall be fixed weekly by the Commission ; Whereas, since the United Kingdom is paying the variable slaughter premium, it is necessary for the Commission to fix the level of the premium and the amount to be charged on products leaving that Member State for the week commencing 20 July 1981 ; Whereas it follows from the application of the rules laid down in Article 9 ( 1 ) of Regulation (EEC) No 1837/80 and in Article 4 ( 1 ) and (3) of Regulation For sheep or sheepmeat certified in the United Kingdom as eligible for the variable slaughter premium during the week commencing 20 July 1981 , the level of the premium shall be as set out in Annex I hereto . Article 2 For products referred to in Article 1 (a) of Regulation (EEC) No 1837/80 which left the territory of the United Kingdom during the week commencing 20 July 1981 , the amounts to be charged shall be as set out in Annex II hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 September 1981 . For the Commission Poul DALSAGER - Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . O OJ No L 90, 4. 4 . 1981 , p . 26 . 3) OJ No L 276, 20 . 10 . 1980 , p . 19 . No L 268/30 Official Journal of the European Communities 23 . 9 . 81 ANNEX I Level of variable slaughter premium for certified sheep in the United Kingdom for the week commencing 20 July 1981 Description Premium Certified sheep or sheepmeat 122-144 ECU per 100 kg of estimated or actual dressed carcase weight (') (') Within the weight limits laid down by the United Kingdom . 23 . 9 . 81 Official Journal of the European Communities No L 268/31 ANNEX II Amount to be charged for products which left the territory of the United Kingdom during the week commencing 20 July 1981 (ECU/100 kg) CCT heading No Description Charge Live weight 01.04 B Live sheep and goats other than pure-bred breeding animals 57-408 Net weight 02.01 A IV a) Meat of sheep or goats , fresh or chilled : 1 . Carcases or half-carcases 122144 2. Short forequarters 85-501 3 . Chines and/or best ends 134-358 4. Legs 158-787 5 . Other : (aa) Unboned (bone-in) 158-787 (bb) Boned or boneless 222-302 02.01 A IV b) Meat of sheep or goats , frozen : 1 . Carcases or half-carcases 91-608 2. Short forequarters 64-126 3 . Chines and/or best ends 100-769 4. Legs 119-090 5. Other : (aa) Unboned (bone-in) 119-090 (bb) Boned or boneless 166-727 02.06 C II a) Meat of sheep or goats, salted in brine, dried or smoked : 1 . Unboned (bone-in) 158-787 2. Boned or boneless 222-302